20 So.3d 975 (2009)
Eric PRICE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3596.
District Court of Appeal of Florida, First District.
October 20, 2009.
Eric Price, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Eric Price is hereby afforded a belated appeal of the order denying postconviction relief in Alachua County case number 01-1989-CF-000112-A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
HAWKES, C.J., BARFIELD and BENTON, JJ., concur.